Citation Nr: 0632537	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than October 8, 2003 
for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970 and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran did not file a claim for service connection for 
tinnitus prior to October 8, 2003.

  
CONCLUSION OF LAW

The requirements for establishment of an effective date for 
service connection for tinnitus prior to October 8, 2003 have 
not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  In this case, the veteran is not 
contending that he filed a claim for tinnitus prior to 
October 8, 2003 but that he filed an informal claim for 
hearing loss in December 2002 and that since the claim was 
completed by the diagnosis of tinnitus within one year of the 
filing of the informal claim, he is entitled to an date 
earlier than the date tinnitus was diagnosed, October 8, 
2003.

II.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to October 8, 2003 for an award of service connection 
for tinnitus.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The record does not indicate that the veteran has ever filed 
a claim, formal or informal, for service connection for 
tinnitus.  Historically, the Board notes that the veteran 
filed a claim for service connection hearing loss of both 
ears on December 23, 2002.  In February 2003, the veteran 
completed his application for compensation with respect to 
hearing loss.  In an October 8, 2003 VA examination, the 
veteran was diagnosed with hearing loss and tinnitus likely 
related to his military service.  The RO granted service 
connection for tinnitus in a November 2003 rating decision 
and established an effective date for the award of October 8, 
2003, the date of the VA examination.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

The first communication received from the veteran, which 
mentioned his tinnitus, was his Notice of Disagreement with 
respect to the effective date assigned for the grant of 
service connection for tinnitus received on January 28, 2004.  
There is no communication from the veteran or other qualified 
person, of record, which indicates a desire to claim service 
connection for tinnitus, that was received prior to the 
October 8, 2003 VA examination.

Therefore, an effective date prior to October 8, 2003, the 
date that has been assigned, may not be granted.  The facts 
are not in dispute.  Accordingly, an effective date prior to 
October 8, 2003 for tinnitus is not warranted as a matter of 
law.  


ORDER

Entitlement to an effective date earlier than October 8, 2003 
for the award of service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


